Broyles, C. J.
1. When a judge of the superior court passes an order which is placed on the minutes of the court, transferring a case from that court to a county court, the case becomes immediately and automatically, for all jurisdictional purposes, a case pending in the county court, and the superior court has no further jurisdiction over it. Coleman v. State, 94 Ga. 87 (21 S. E. 124); High v. Candler, 103 Ga. 86 (28 S. E. 377); Hunley v. State, 105 Ga. 636, 639 (31 S. E. 543); Gordon v. State, 106 Ga. 121, 122 (32 S. E. 32); Cook v. State, 10 Ga. App. 580 (73 S. E. 861).
2. Under the foregoing ruling the instant case was pending in the county court of Putnam county at the February, 1921, term of that court when the defendant’s demand for trial was made, and, it appearing that the defendant was not tried either at that or the next succeeding term thereafter, and that at both terms there were juries impaneled and qualified to try him, the trial court erred in overruling his motion, subsequently made, to absolutely discharge and acquit him of the offense charged in the indictment. See, in this connection, Mager v. State, 21 Ga. App. 139 (94 S. E. 82), and citations.
*501Decided April 14, 1922.
Certiorari; from Putnam superior court — Judge Park. December 17, 1921.
Callaway & DeJarnette, for plaintiff in error.
Doyle Campbell, solicitor-general, A. Y. Clement, contra.
3. It follows from the foregoing rulings that the judge of the superior court erred in overruling the certiorari.

Judgment reversed.


Luke and Bloodworth, JJ., concur.